DETAILED ACTION
This office action is responsive to the filing of March 26, 2019. This is the first office action on the merits. Claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 includes limitations which are duplicative of limitations of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each teach the compression sleeve is engaged with the bone screw at line 9 of both claims. It is unclear, as written, if this was intended as a positive recitation such that the claim is met only at such time as the two components are actually coupled together, or if this was intended to be an intended use limitation. configured to engage with the bone screw. Clarification is required. 
Claim 1 also teaches “the compression sleeve cuts into and advances within a bone” at line 13. It is unclear if this was intended as a positive recitation such that the claim is met only at such time as the compression sleeve is actually cutting the bone, or was intended as an intended use. Examiner believes this was an intended use limitation, and suggests use of “configured to” language to clarify. Clarification is required. 
Examiner notes that if the requirement of the screw being in the bone was intended as a part of the claim, this will require a rejection under 35 USC 101 since it is not permissible to claim a portion of the human body. 
Claims 6-8 and 15-17 teach that the cutting flutes and slots “have a trajectory” and that those trajectories are in particular directions. It is unclear what this limitation means – what is being measured? What is this trajectory relative to? Is this measured along the length of the flute? Across the flute? Into the flute? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trail et al. (US 2004/0210227 A1).
Regarding claim 1, Trail teaches a compression screw as at fig. 1 for applying compression at a bone joint F as at fig. 6H. The compression screw includes a bone screw PS extending from a distal end 22 to a proximal end 24, the bone screw distal end 22 including a series of bone engaging threads 26 capable of to being self-drilling and self-tapping [0038], and the bone screw proximal end 24 including a series of external threads 28. The compression screw includes a compression sleeve SS having a tubular body extending from a distal end (right in fig. 1) to a proximal end (left in fig. 1, end including 38), the compression sleeve distal end defining a proximal rotary cutting structure (threads 36 are capable of cutting; flute in 36 at fig. 3 is capable of cutting some materials) and the compression sleeve proximal end including a head which defines a radially extending shoulder (portion including 38 is considered to be a head; any thread formed thereon is in the form of a radially extending shoulder – extending from 38), the compression sleeve SS including internal threads 34 configured to be engaged with the bone screw external threads 28 such that the compression sleeve and bone screw are threadably adjustable relative to one another. The proximal rotary cutting structure (threads 36 and flutes therein) is capable of being self-drilling (depending on material into which SS is threaded) such that a portion of the compression sleeve is capable of cutting into and advancing within a bone of the bone joint as the compression screw is advanced.
Regarding claim 2, the bone screw proximal end 24 and the compression sleeve proximal end each define a distinct driver feature (30 and 38, respectively). [0049]
Regarding claim 3, the head of SS includes external threads such that the head is self-countersinking (capable of driving itself into the bone). In absence of any structure given to the term “cutting structure”, examiner sees no reason that the threads 36 (and particularly threads 36 with slot 38 formed therein) cannot be said to be capable of cutting; thereby defining a second rotary cutting structure capable of cutting at least some materials. 
Regarding claims 4-9, Trail teaches the limitations of claim 1, as above. Trail indicates at least a single cutting flute in compression sleeve SS distal end as at fig. 3 (the back side of the device being obscured it is unclear if additional flutes are present). Examiner is of the position that it is more than likely that a second flute is formed on the back side which is obscured in this figure, as there is no additional flute. The flutes include a slot formed therein. The flutes and slots have trajectories that are essentially equal. The slots have a v-shaped configuration. *Examiner has made a rejection under 35 USC 103, below, in event that applicant disagrees that a second cutting flute is present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trail.
Regarding claims 4-9, as best understood, Trail teaches the limitations of claim 1, as above. Trail indicates at least a single cutting flute in compression sleeve SS distal end as at fig. 3 (the back side of the device being obscured it is unclear if additional . 
Claims 1-9 are alternatively rejected, and claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle (US 2005/0143735 A1) in view of Trail.
The alternative rejection is provided merely to present an alternative interpretation of the shoulder limitation in a rejection. 
Regarding claim 1, Kyle teaches a compression screw as in figs. 2 and 3 for applying compression at a bone joint (fracture seen in figs. 6 and 7). The compression screw includes a bone screw 14 extending from a distal end near 22 to a proximal end near 18, the bone screw distal end including a series of bone engaging threads 22, and the bone screw proximal end including a series of external threads 18. The compression screw includes a compression sleeve 30 having a tubular body 38 extending from a distal end (right in fig. 2) to a proximal end at 34, the compression sleeve proximal end including a head 34 which defines a radially extending shoulder (34 being enlarged compared to 38). The compression sleeve 30 including internal threads 26 configured to be engaged with the bone screw external threads 18 such that the compression sleeve 30 and bone screw 14 are threadably adjustable relative to one another. 
is configured to cut into and advance within a bone of the bone joint as the compression screw is advanced.
Trail teaches all of the features as noted in the rejection above, including each of the claimed elements. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form Kyle with self-drilling/tapping threads at 22, and to add threads on 38 with a flute thereon which makes that thread self-drilling as demonstrated in Trail. One would have done so in order to increase coupling of the Kyle device to an increased surface area of the bone to ensure retention of the screw within the bone portions being repaired. 
Regarding claim 2, the bone screw proximal end at 18 and the compression sleeve 30 proximal end each define a distinct driver feature 70 [0020].
Regarding claim 3, the head includes external threads 34 which are capable of self-countersinking into at least some materials; the head threads 34 defining a second proximal rotary cutting structure. 
Regarding claims 4-9, as best understood, the combination of Kyle and Trail teaches the limitations of claim 1, as above, but Kyle fails to teach the proximal cutting structure including the claimed cutting flutes. Trail includes at least a single cutting flute in compression sleeve SS distal end as at fig. 3 (the back side of the device being obscured it is unclear if additional flutes are present). It would have been obvious to one 
Regarding claim 10, Kyle teaches a compression screw as at figs. 2 and 3 for applying compression at a bone joint as at figs. 6 and 7. The compression screw includes a bone screw 14 extending from a distal end near 22 to a proximal end near 18, the bone screw distal end including a series of bone engaging threads 22 and the bone screw proximal end including a series of external threads 18. The compression screw includes a compression sleeve 30 having a tubular body 38 extending from a distal end (right in fig. 2) to a proximal end at 34, the compression sleeve distal end defining a proximal rotary cutting structure (threads 34) and the compression sleeve proximal end including a head (on which 34 are formed) which defines a radially extending shoulder (34 being wider than 38). The compression sleeve 30 including internal threads 26 configured to engage with the bone screw external threads 18 such that the compression sleeve and bone screw are threadably adjustable relative to one another. The at least one proximal rotary cutting structure is defined by a series of external threads 34 on the head such that the head is self-countersinking (into at least some materials). The pitch of the bone engaging threads 22 is larger than the pitch of the external threads 34 on the head as clear in figs. 2 and 3.

or the proximal rotary cutting structure 34 being configured to be self-drilling such that a portion of the compression sleeve is configured to cut into and advance within a bone of the bone joint as the compression screw is advanced
Trail teaches all of the features as noted in the rejection above, including each of the claimed elements. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form Kyle with self-drilling/tapping threads at 22, and to add a cutting flute on 34 which makes that thread self-drilling as demonstrated in Trail. One would have done so in order to increase coupling of the Kyle device to an increased surface area of the bone to ensure retention of the screw within the bone portions being repaired. 
Regarding claim 11, the bone screw proximal end at 18 and the compression sleeve 30 proximal end each define a distinct driver feature 70 [0020].
Regarding claim 12, the head includes external threads 34 such that the head is capable of self-countersinking into some materials, the external threads 34 on the head define a second proximal rotary cutting structure.
Regarding claims 13-18, as best understood, Kyle teaches the limitations of claim 10, but fails to teach cutting flutes defined at the compression sleeve 30 distal end. 
Trail teaches a thread formed on compression sleeve SS including at least one cutting flute thereon. Threads 36 are capable of cutting; flute in 36 at fig. 3 is capable of cutting some materials. The back side of the device being obscured it is unclear if additional flutes are present. The flutes are seen being v-shaped. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/           Primary Examiner, Art Unit 3799